Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-5, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019234877 A1 using its equivalent US Application  US 2021/0218589 A1 to Shimizu et al. (hereinafter “Shimizu”).

Regarding claim 1, Shimizu teaches an electronic device (Fig. 1: a mobile information terminal i.e. a notebook and a laptop PC [0239]), comprising: 
a shell (Fig. 2, the mobile information terminal case); 
a fisheye lens camera disposed on the shell (Fig. 2, [0057]&[0173]: front camera C1 including a wide angle lens i.e. a fisheye lens disposed inside); 
and a processor coupled to the fisheye lens camera ([0077]: wide angle image that has been captured by the front camera C1 is input to the image-capture processor 12), 
wherein the processor determines that the fisheye lens camera corresponds to at least one mode (Fig. 6, [0111]: video call application S1) and crops an output image from a field of view of the fisheye lens camera according to the at least one mode (Fig. 6, [0118]-[0120]: S4the image-capture processor 12 trims a predetermined region including the face as a trimmed region (such as a trimmed region “TRM1” of FIG. 10) from the detected region in the step S3 by using the trimming function 202, and acquires the trimmed image (such as an image “GT1” of FIG. 12). ).

Regarding claim 2, Shimizu teaches the electronic device according to claim 1, in addition Shimizu discloses wherein the at least one mode corresponds to one of the following: a user facing mode and a world facing mode (Fig. 2: the video call application including face detecting function with user facing the front camera C1).

Regarding claim 4, Shimizu teaches the electronic device according to claim 2, in addition Shimizu discloses wherein in response to the at least one mode corresponding to the user facing mode, the processor locates a cropping range of the output image between a center axis of the fisheye lens camera and a boundary of the field of view (Fig 10-11, [0094]&[0215]: As a method of the trimming, a region having predetermined shape and size is trimmed so that, for example, a center point (point P1) of the detected face region is set as a reference). 

Regarding claim 5, Shimizu teaches the electronic device according to claim 1, in addition Shimizu discloses wherein the at least one mode corresponds to one of the following: a straight mode and a sideways mode (as illustrated by Fig 26, [0042]-[0043]).

Regarding claim 9, Shimizu teaches the electronic device according to claim 1, in addition Shimizu discloses wherein the electronic device is one of a notebook computer and a 2-in-1 laptop, and the shell corresponds to a keyboard side ([0239]: a notebook and a laptop PC screen of the user). 

Regarding claims 10-11 and 13, Method claims 10-11 and 13 are drawn to the method of using the corresponding apparatus claimed in claims 1-2 and 4. Therefore method claims 10-11 and 13 correspond to apparatus claims 1-2 and 4 and are rejected for the same reasons of anticipation as used above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Application WO 2019234877 A1 using its equivalent US Application  US 2021/0218589 A1 to Shimizu et al. (hereinafter “Shimizu”), in view of WIPO Application WO 2019070253 A1 using its equivalent US Application  US 2021/0157370 A1 to Tam et al. (hereinafter “Tam”), and further in view of Ohmiya et al. (US 2012/0281104 A1, hereinafter “Ohmiya”).

Regarding claim 3, Shimizu teaches the electronic device according to claim 2, except discloses wherein in response to the at least one mode corresponding to the world facing mode, the processor locates a center of a cropping range of the output image on a central axis of the fisheye lens camera.
However, Tam discloses wherein in response to the at least one mode corresponding to the world facing mode (as illustrated by Figs. 7-8, [0037]-[0038]: included angle 60 is a reflex angle and the lens 20 is exposed to a scene around the computer device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein in response to the at least one mode corresponding to the world facing mode as taught by Tam into Shimizu imaging device. The suggestion/ motivation for doing so would be to allow an outer region of the fisheye lens 20 capture a 360-degree field of view around the housing 12 (Tam: [0023]). 
The Shimizu and Tam combination does not teach in the  world facing mode, the processor locates a center of a cropping range of the output image on a central axis of the fisheye lens camera.
However, Ohmiya discloses in the  world facing mode, the processor locates a center of a cropping range of the output image on a central axis of the fisheye lens camera ([0094]&[0215]: Figs. 1-2, [0009]-[0010]:  a cut out picture obtained from the center portion of a fisheye image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the  world facing mode, the processor locates a center of a cropping range of the output image on a central axis of the fisheye lens camera as taught by Ohmiya into the Shimizu and Tam combination. The suggestion/ motivation for doing so would be to allow cutout picture of a target located, located approximately in the center, utilizing perspective projection transformation (Ohmiya: [0010]). 

Regarding claim 12, Method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore, method claim 12 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used above.

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Application WO 2019234877 A1 using its equivalent US Application  US 20210218589 A1 to Shimizu et al. (hereinafter “Shimizu”), in view in view of Leung et al. (US 20140062890 A1, hereinafter “Leung”).

Regarding claim 7, Shimizu teaches the electronic device according to claim 1, except wherein the fisheye lens camera is obliquely disposed in a groove of the shell, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees.
However, Leung discloses wherein theas illustrated by Figs. 2-3, [0033]-[0034]: camera module 121 is tilted so that an angle between a border of a field of view of the camera module 121 and the operation surface 120 is set at a particular angle thus user's hand 200 is kept out of the field of view of the camera module 121 when the user's hand 200 is manipulating the key unit. According to this embodiment, an angle between a border of a field of view of the camera module 121 and the operation surface 120 is an angle of 40 degrees.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the fisheye lens camera is obliquely disposed in a groove of the shell, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees as taught by Leung into Shimizu imaging device. The suggestion/ motivation for doing so would be to allow user's hand 200 kept out of the field of view of the camera module 121 when the user's hand 200 is manipulating the key unit (Leung: [0033]). 

Regarding claim 14, Method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore, method claim 14 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used above.

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Application WO 2019234877 A1 using its equivalent US Application  US 20210218589 A1 to Shimizu et al. (hereinafter “Shimizu”), in view of WIPO Application WO 2019070253 A1using its equivalent US Application  US 20210157370 A1 to Tam et al. (hereinafter “Tam”).

Regarding claim 7, Shimizu teaches the electronic device according to claim 1, except wherein the fisheye lens camera is obliquely disposed in a groove of the shell, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees.
However, Tam discloses wherein the fisheye lens camera is obliquely disposed in a groove of the shell, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees (as illustrated by Figs. 7-8&11-12, [0023]&[0044]: a camera device 14 including a fisheye lens, provided to a hinge barrel 110 inside a cavity 112. The fisheye lens 20 is positioned at the housing 12 to point upwards 22 to capture an image of a scene around the housing 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the fisheye lens camera is obliquely disposed in a groove of the shell, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees as taught by Tam into Shimizu imaging device. The suggestion/ motivation for doing so would be to allow an outer region of the fisheye lens 20 capture a 360-degree field of view around the housing 12 (Tam: [0023]). 

Regarding claim 8, Shimizu teaches the electronic device according to claim 1, except wherein the shell comprises: an adjustable rotating member, wherein the fisheye lens camera is disposed on the adjustable rotating member, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees.
However, Tam discloses wherein the shell comprises: an adjustable rotating member, wherein the fisheye lens camera is disposed on the adjustable rotating member, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees (as illustrated by Figs. 7-8&11-12, [0023]&[0044]: a camera device 14 provided to a hinge barrel 110 of a hinge that pivot connects a first portion 34 and a second portion 36 of a computer device housing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the shell comprises: an adjustable rotating member, wherein the fisheye lens camera is disposed on the adjustable rotating member, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees as taught by Tam into Shimizu imaging device. The suggestion/ motivation for doing so would be to allow an outer region of the fisheye lens 20 capture a 360-degree field of view around the housing 12 (Tam: [0023]).

Regarding claims 14-15, Method claims 14-15 are drawn to the method of using the corresponding apparatus claimed in claims 7-8. Therefore, method claims 14-15 correspond to apparatus claims 7-8 and are rejected for the same reasons of obviousness as used above. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697